Citation Nr: 1114317	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  08-39 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial increased rating in excess of 50 percent disabling for service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1970, during the Vietnam Era.  He served in Vietnam from May 16, 1969, to May 10, 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA), Seattle, Washington, Regional Office (RO), which granted service connection for PTSD, and assigned a 30 percent rating.  The Veteran disagreed with his rating and subsequently perfected an appeal.   

In March 2010, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.     

In April 2010, the Board granted an increased initial rating of 50 percent for the Veteran's service-connected PTSD disability.  See also May 2010 Rating Decision.  The Veteran subsequently filed a timely appeal of the Board's April 2010 decision with the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court vacated the Board's April 2010 decision that denied an increased initial rating in excess of 50 percent disabling for the service-connected PTSD disability, and remanded the issue to the Board for readjudication consistent with the December 2010 Joint Motion for Remand.  The Court's bases for remand included failure by VA to consider lay statements from the Veteran's brother and wife regarding the severity of his PTSD disability and failure by the VA to determine whether the issue of entitlement to an extraschedular rating is raised by the Veteran or the evidence of record.  Thus, the issue is as captioned above.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks entitlement to an initial increased rating in excess of 50 percent disabling for service-connected PTSD.  Although the Board regrets the additional delay, based on review of the record further development is necessary prior to adjudicating the claim on the merits.

Initially, the Board notes that review of the record reveals that the Veteran was last afforded a VA examination for his service-connected PTSD disability in February 2008.  See February 2008 Compensation and Pension (C&P) Examination Report from QTC.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of a Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Since the Veteran's February 2008 VA examination, he indicated that his condition has worsened in severity.  See March 2010 Board Hearing Transcript; March 2010 Private Psychiatric Treatment Report from Dr. R.V.; February 2011 Private Psychology Treatment Report from Dr. S.F.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, the Board finds that a more contemporaneous VA examination is needed in order to assess the current severity of the Veteran's service-connected PTSD disability.  

Further, during the pendency of this appeal, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the Rice case must be considered in readjudicating the claims on appeal.

As noted, in its December 2010 Order and Joint Motion for Remand, the Court vacated and remanded the Board's April 2010 decision that denied an increased initial rating in excess of 50 percent disabling for the service-connected PTSD disability because VA failed to consider lay statements from the Veteran's brother and wife regarding the severity of his PTSD disability and failed to determine whether the issue of entitlement to an extraschedular rating is raised by the Veteran or the evidence of record.  Since the Board is herein remanding the issue of entitlement to an initial increased rating in excess of 50 percent disabling for service-connected PTSD, the AMC/RO should consider lay statements from the Veteran's brother and wife regarding the severity of his PTSD disability and failed to determine whether the issue of entitlement to an extraschedular rating is raised by the Veteran or the evidence of record in readjudicating the claim.  

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Veteran and request that he identify all present treatment for his service-connected PTSD disability.  The Veteran should be allowed the opportunity to submit these records himself or to provide VA authorization to obtain any records so identified.  Any additional medical records so obtained should be associated with the Veteran's VA claims folder.  

To the extent there is an attempt to obtain records that is unsuccessful, the claims folder should contain documentation of the attempts made.  The Veteran and his representative should also be informed of the negative results, and should be given an opportunity to obtain the records.

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the current nature and severity level of his service-connected PTSD disability.

The claims folder should be reviewed by the examiner prior to the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.

Specifically, the examiner is requested to note all clinical manifestations of the Veteran's service-connected PTSD disability, and provide an opinion concerning the degree of occupational and social impairment resulting from the Veteran's service-connected PTSD, or, if this is not possible, the examiner should explain why it is not possible.  A complete rationale for any opinion expressed should be included in the examination report.  

3.  Upon completion of the above-requested development, the AMC/RO should readjudicate the Veteran's increased rating claim, taking into account any newly obtained evidence.  All applicable laws and regulations should be considered, including Rice v. Shinseki, 22 Vet. App. 447 (2009).  The AMC/RO should also determine whether referral of the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment is necessary under 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given the opportunity to respond thereto.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 failure to cooperate by not attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


